Prospectus Dated January 29, 2010 FIA Card Services, National Association Sponsor, Servicer and Originator BA Credit Card Funding, LLC Transferor and Depositor BA Credit Card Trust Issuing Entity The issuing entity— · may periodically issue notes in one or more series, classes or tranches; and · will own— — the collateral certificate, Series2001-D, representing an undivided interest in master trust II, whose assets include the receivables arising in a portfolio of unsecured revolving credit card accounts; and — other property described under “Prospectus Summary—Sources of Funds to Pay the Notes” and “Sources of Funds to Pay the Notes” in this prospectus and “Transaction Parties—BA Credit Card Trust” in this prospectus and the accompanying prospectus supplement. The notes— · will be secured by the issuing entity’s assets and will be paid only from proceeds of the issuing entity’s assets; · offered with this prospectus and the related prospectus supplement will be rated in one of the four highest rating categories by at least one nationally recognized rating agency; and · may be issued as part of a designated series, class or tranche. You should consider the discussion under “Risk Factors” beginning on page 29 of this prospectus and any risk factors in the accompanying prospectus supplement before you purchase any notes. The primary asset of the issuing entity is the collateral certificate, Series2001-D.The collateral certificate represents an undivided interest in BA Master Credit Card Trust II.Master trust II’s assets include receivables arising in a portfolio of unsecured consumer revolving credit card accounts.The notes are obligations of the issuing entity only and are not obligations of BA Credit Card Funding, LLC, FIA Card Services, National Association, their affiliates or any other person.Each tranche of notes will be secured by specified assets of the issuing entity as described in this prospectus and in the accompanying prospectus supplement.Noteholders will have no recourse to any other assets of the issuing entity for payment of the notes. The notes are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency or instrumentality. Neither the SEC nor any state securities commission has approved these notes or determined that this prospectus is truthful, accurate or complete.Any representation to the contrary is a criminal offense. Important Notice about Information Presented in thisProspectus and the Accompanying Prospectus Supplement We provide information to you about the notes in two separate documents: (a)this prospectus, which provides general information about the BAseriesnotes and each other seriesof notes, some of which may not apply to your series, class or tranche of notes, and (b)the accompanying prospectus supplement, which will describe the specific terms of your series, class or tranche of notes, including: · the timing of interest and principal payments; · financial and other information about the issuing entity’s assets; · information about enhancement for your series, class or tranche; · the ratings for your class or tranche; and · the method for selling the notes. This prospectus may be used to offer and sell any series, class or tranche of notes only if accompanied by the prospectus supplement for that series, class or tranche. If the terms of a particular series, class or tranche of notes vary between this prospectus and the accompanying prospectus supplement, you should rely on the information in the accompanying prospectus supplement. You should rely only on the information provided in this prospectus and the accompanying prospectus supplement, including the information incorporated by reference.We have not authorized anyone to provide you with different information.We are not offering the notes in any state where the offer is not permitted.We do not claim the accuracy of the information in this prospectus or the accompanying prospectus supplement as of any date other than the dates stated on their respective covers. Information regarding certain entities that are not affiliates of FIA Card Services, National Association or BA Credit Card Funding, LLC has been provided in this prospectus.See in particular “Transaction Parties—The Bank of New York Mellon” and “—Wilmington Trust Company.”The information contained in those sections of this prospectus was prepared solely by the party described in that section without any input from FIA Card Services, National Association, BA Credit Card Funding, LLC or any of their affiliates. We include cross-references in this prospectus and in the accompanying prospectus supplement to captions in these materials where you can find further related discussions.The Table of Contents in this prospectus and in the accompanying prospectus supplement provide the pages on which these captions are located. Parts of this prospectus use defined terms.You can find a listing of defined terms in the “Glossary of Defined Terms” beginning on page187. 2 Forward-Looking Statements This prospectus and the accompanying prospectus supplement, including information included or incorporated by reference in this prospectus and the accompanying prospectus supplement, may contain forward-looking statements.Such statements are subject to risks and uncertainties.Actual conditions, events or results may differ materially from those set forth in such forward-looking statements.Words such as “believe”, “expect”, “anticipate”, “intend”, “plan”, “estimate”, “could” or similar expressions are intended to identify forward-looking statements but are not the only means to identify these statements.Forward-looking statements speak only as of the date on which they are made.We undertake no obligation to update publicly or revise any such statements.Factors which could cause the actual financial and other results to differ materially from those projected by us in forward-looking statements include, but are not limited to, the following: · local, regional and national business, political or economic conditions may differ from those expected; · the effects and changes in trade, monetary and fiscal policies and laws, including the interest rate policies of the Federal Reserve Board, may adversely affect Funding’s or FIA’s business; · the timely development and acceptance of new products and services may be different than anticipated; · technological changes instituted by Funding or FIA and by persons who may affect Funding’s or FIA’s business may be more difficult to accomplish or more expensive than anticipated or may have unforeseen consequences; · the ability to increase market share and control expenses may be more difficult than anticipated; · competitive pressures among financial services companies may increase significantly; · Funding’s or FIA’s reputation risk arising from negative public opinion; · changes in laws and regulations may adversely affect Funding, FIA or their businesses; · changes in accounting policies and practices, as may be adopted by regulatory agencies and the Financial Accounting Standards Board, may affect expected financial reporting or business results; · the costs, effects and outcomes of litigation may adversely affect Funding, FIA or their businesses; and · Funding or FIA may not manage the risks involved in the foregoing as well as anticipated. Table of Contents Page Prospectus Summary 7 Securities Offered 7 Risk Factors 7 Issuing Entity 7 Funding 7 Master Trust II 7 FIA and Affiliates 8 Indenture Trustee 9 Owner Trustee 9 Series, Classes and Tranches of Notes 11 BAseriesNotes 11 Interest Payments 12 Interest on BAseriesNotes 12 Expected Principal Payment Date and Legal Maturity Date 12 Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal Liquidation Amount of Notes 12 Subordination 14 BAseriesCredit Enhancement 15 BAseriesRequired Subordinated Amount 15 Limit on Repayment of All Notes 16 Sources of Funds to Pay the Notes 16 BAseriesClass C Reserve Account 17 Flow of Funds and Application of Finance Charge and Principal Collections 17 Revolving Period 18 Early Redemption of Notes 18 Optional Redemption by the Issuing Entity 19 Events of Default 19 Events of Default Remedies 20 Security for the Notes 21 Limited Recourse to the Issuing Entity 21 BAseriesAccumulation Reserve Account 21 Shared Excess Available Funds 22 Registration, Clearing and Settlement 22 ERISA Eligibility 22 Tax Status 22 Denominations 22 Risk Factors 29 Transaction Parties 57 BA Credit Card Trust 57 BA Master Credit Card Trust II 58 BA Credit Card Funding, LLC 59 FIA and Affiliates 60 Mergers 61 Industry Developments 61 Litigation 62 The Bank of New York Mellon 63 Wilmington Trust Company 63 Use of Proceeds 64 The Notes 64 General 64 Interest 66 Principal 67 Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal Liquidation Amount 68 Stated Principal Amount 68 Outstanding Dollar Principal Amount 68 Nominal Liquidation Amount 69 Final Payment of the Notes 71 Subordination of Interest and Principal 72 Required Subordinated Amount 72 Early Redemption of Notes 79 Issuances of New Series, Classes and Tranches of Notes 79 Payments on Notes; Paying Agent 82 Denominations 83 Record Date 83 Governing Law 83 Form, Exchange and Registration and Transfer of Notes 83 Book-Entry Notes 84 The Depository Trust Company 86 Clearstream, Luxembourg 86 Euroclear System 86 Distributions on Book-Entry Notes 87 Global Clearing and Settlement Procedures 88 Definitive Notes 88 Replacement of Notes 89 Sources of Funds to Pay the Notes 89 The Collateral Certificate 89 Deposit and Application of Funds 92 Deposit and Application of Funds for the BAseries 93 BAseriesAvailable Funds 94 Application of BAseriesAvailable Funds 95 Targeted Deposits of BAseriesAvailable Funds to the Interest Funding Account 96 4 Table of Contents (cont.) Page Allocation to Interest Funding Subaccounts 97 Payments Received from Derivative Counterparties for Interest on Foreign Currency Notes 98 Deposits of Withdrawals from the Class C Reserve Account to the Interest Funding Account 98 Allocations of Reductions from Charge-Offs 98 Limits on Reallocations of Charge-Offs to a Tranche of Class C Notes from Tranches of ClassA and Class B 98 Limits on Reallocations of Charge-Offs to a Tranche of Class B Notes from Tranches of ClassA Notes 99 Allocations of Reimbursements of Nominal Liquidation Amount Deficits 99 Application of BAseriesAvailable Principal Amounts 100 Reductions to the Nominal Liquidation Amount of Subordinated Classes from Reallocations of BAseriesAvailable Principal Amounts 102 Limit on Allocations of BAseriesAvailable Principal Amounts and BAseriesAvailable Funds 104 Targeted Deposits of BAseriesAvailable Principal Amounts to the Principal Funding Account 104 Allocation to Principal Funding Subaccounts 107 Limit on Deposits to the Principal Funding Subaccount of Subordinated Notes; Limit on Repayments of all Tranches 108 Payments Received from Derivative Counterparties for Principal 109 Payments Received from Supplemental Credit Enhancement Providers or Supplemental Liquidity Providers for Principal 109 Deposits of Withdrawals from the Class C Reserve Account to the Principal Funding Account 109 Withdrawals from Interest Funding Subaccounts 109 Withdrawals from Principal Funding Account 110 Targeted Deposits to the Class C Reserve Account 112 Withdrawals from the Class C Reserve Account 112 Targeted Deposits to the Accumulation Reserve Account 113 Withdrawals from the Accumulation Reserve Account 113 Final Payment of the Notes 114 Pro Rata Payments Within a Tranche 115 Shared Excess Available Funds 115 Issuing Entity Accounts 115 Derivative Agreements 116 Supplemental Credit Enhancement Agreements and Supplemental Liquidity Agreements 117 Sale of Credit Card Receivables 117 Sale of Credit Card Receivables for BAseriesNotes 118 Limited Recourse to the Issuing Entity; Security for the Notes 119 The Indenture 120 Indenture Trustee 120 Owner Trustee 123 Issuing Entity Covenants 123 Early Redemption Events 124 Events of Default 126 Events of Default Remedies 126 Meetings 128 Voting 129 Amendments to the Indenture and Indenture Supplements 129 Tax Opinions for Amendments 132 Addresses for Notices 133 Issuing Entity’s Annual Compliance Statement 133 Indenture Trustee’s Annual Report 133 List of Noteholders 133 Reports 133 FIA’s Credit Card Activities 136 General 136 Origination, Account Acquisition, Credit Lines and Use of Credit Card Accounts 136 Interchange 138 FIA’s Credit Card Portfolio 138 Billing and Payments 138 5 Table of Contents (cont.) Page Risk Control and Fraud 139 Delinquencies and Collection Efforts 139 Charge-Off Policy 140 Renegotiated Loans and Re-Aged Accounts 140 Receivables Transfer Agreements Generally 141 The Receivables Purchase Agreement 141 Sale of Receivables 141 Representations and Warranties 142 Repurchase Obligations 142 Reassignment of Other Receivables 143 Amendments 143 Termination 143 Master Trust II 144 General 144 Master Trust II Trustee 144 The Receivables 147 Investor Certificates 148 Conveyance of Receivables 149 Addition of Master Trust II Assets 150 Removal of Accounts 151 Collection and Other Servicing Procedures 153 Master Trust II Accounts 153 Investor Percentage 154 Application of Collections 154 Defaulted Receivables; Rebates and Fraudulent Charges 157 Master Trust II Termination 158 Pay Out Events 158 Servicing Compensation and Payment of Expenses 160 The Class D Certificate 161 New Issuances 162 Representations and Warranties 163 Certain Matters Regarding the Servicer and the Transferor 166 Servicer Default 168 Evidence as to Compliance 169 Amendments to the Master Trust II Agreement 170 Certificateholders Have Limited Control of Actions 173 Consumer Protection Laws 173 Federal Income Tax Consequences 174 General 174 Description of Opinions 175 Tax Characterization of the Issuing Entity and the Notes 176 Consequences to Holders of the Offered Notes 177 State and Local Tax Consequences 180 Benefit Plan Investors 180 Prohibited Transactions 181 Potential Prohibited Transactions from Investment in Notes 181 Prohibited Transactions between the Benefit Plan and a Party in Interest 181 Prohibited Transactions between the Issuing Entity or Master Trust II and a Party in Interest 182 Investment by Benefit Plan Investors 183 Tax Consequences to Benefit Plans 183 Plan of Distribution 183 Legal Matters 184 Where You Can Find More Information 185 Glossary of Defined Terms 187 Annex I A-I-1 The Master Trust II Portfolio A-I-1 General A-I-1 Delinquency and Principal Charge-Off Experience A-I-2 Revenue Experience A-I-5 Interchange A-I-6 Principal Payment Rates A-I-6 Renegotiated Loans and Re-Aged Accounts A-I-7 The Receivables A-I-7 6 Prospectus Summary This summary does not contain all the information you may need to make an informed investment decision.You should read this prospectus and the accompanying prospectus supplement in their entirety before you purchase any notes.The accompanying supplement to this prospectus supplements disclosure in this prospectus. Securities Offered The issuing entity will be offering notes.The notes will be issued pursuant to an indenture between the issuing entity and The Bank of New York Mellon, as indenture trustee.In addition, each seriesof notes will be issued pursuant to a supplement to the indenture between the issuing entity and the indenture trustee.The BAseriesnotes will be issued pursuant to the indenture as supplemented by the BAseriesindenture supplement. Risk Factors Investment in notes involves risks.You should consider carefully the risk factors beginning on page 29 in this prospectus.In the event that an investment in any tranche of notes exhibits additional risks to investors, additional risk factors will be described in the accompanying prospectus supplement.In such an event, you should consider the risk factors in this prospectus and in the accompanying prospectus supplement. Issuing Entity BA Credit Card Trust, a Delaware statutory trust, is the issuing entity of the notes.The address of the issuing entity is BA Credit Card Trust, c/o Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001.Its telephone number is (302)651-1000. BA Credit Card Funding, LLC is the beneficiary of the issuing entity. Funding BA Credit Card Funding, LLC (referred to as Funding), a limited liability company formed under the laws of Delaware and an indirect subsidiary of FIA, is the transferor and depositor of the issuing entity.The address for Funding is Hearst Tower, 214 North Tryon Street, Suite #21-39, NC1-027-21-04, Charlotte, North Carolina 28255 and its telephone number is (704)683-4915.In addition, Funding is the holder of the transferor interest in BA Master Credit Card Trust II, the beneficiary of the issuing entity, and the holder of the Class D certificate. On the substitution date, Funding was substituted for FIA as the transferor of receivables to master trust II, as holder of the transferor interest in master trust II, and as beneficiary of the issuing entity.See “Transaction Parties—BA Credit Card Funding, LLC.” Master Trust II The issuing entity’s primary asset will be an investor certificate issued by BA Master Credit Card Trust II (referred to as master trust II), a Delaware trust.This investor certificate, referred to as the collateral certificate, is a part of Series 2001-D and represents an undivided interest in master trust II.For a description of the collateral certificate, see “Sources of Funds to Pay the Notes—The Collateral Certificate.” Also as a part of Series 2001-D, master trust II has issued the Class D certificate, which is an investor certificate that represents an 7 undivided interest in master trust II.The Class D certificate provides credit enhancement to the collateral certificate, and therefore provides credit enhancement to the notes as well.For a description of the Class D certificate, see “Master Trust II—The Class D Certificate.” Master trust II’s assets primarily include receivables from certain unsecured revolving credit card accounts that meet the eligibility criteria for inclusion in master trust II.These eligibility criteria are discussed in “Master Trust II—Addition of Master Trust II Assets.” The credit card receivables in master trust II consist primarily of principal receivables and finance charge receivables.Finance charge receivables include periodic finance charges, cash advance fees, late charges and certain other fees billed to cardholders, annual membership fees, recoveries on receivables in Defaulted Accounts, and discount option receivables.Principal receivables include amounts charged by cardholders for merchandise and services, amounts advanced to cardholders as cash advances, and all other fees billed to cardholders that are not considered finance charge receivables. In addition, Funding is permitted to add to master trust II participations representing interests in a pool of assets primarily consisting of receivables arising under revolving credit card accounts owned by FIA.For a description of master trust II, see “Master Trust II.” Funding may add additional receivables to master trust II at any time without limitation, provided the receivables are eligible receivables, Funding does not expect the addition to cause a Pay Out Event, and the rating agencies confirm the ratings on the outstanding investor certificates and notes.Under certain limited circumstances, Funding may be required to add additional receivables to master trust II to maintain the minimum transferor interest or to maintain a minimum required amount of principal receivables in master trust II. Funding may also remove receivables from master trust II provided Funding does not expect the removal to cause a Pay Out Event and the rating agencies confirm the ratings on the outstanding investor certificates and notes.The amount of any such removal is limited and may occur only once in a calendar month.In addition, except in limited circumstances, the receivables removed from master trust II must be selected randomly.However, if Funding breaches certain representations or warranties relating to the eligibility of receivables added to master trust II, Funding may be required to immediately remove those receivables from master trust II. If the composition of master trust II changes over time due to Funding’s ability to add and remove receivables, noteholders will not be notified of that change.However, monthly reports containing certain information relating to the notes and the collateral securing the notes will be filed with the Securities and Exchange Commission.These reports will not be sent to noteholders.See “Where You Can Find More Information” for information as to how these reports may be accessed. FIA and Affiliates FIA Card Services, National Association (referred to as FIA) is a national banking association.The address of FIA’s principal offices is 1100 North King Street, Wilmington, Delaware 19884.Its telephone number is (800) 421-2110. 8 Prior to the substitution date, FIA formed master trust II and transferred credit card receivables arising in accounts originated or acquired by FIA to master trust II.Currently, FIA originates and owns credit card accounts from which receivables may be transferred to Banc of America Consumer Card Services, LLC (referred to as BACCS), a limited liability company formed under the laws of North Carolina and an indirect subsidiary of FIA.Certain of the receivables transferred to BACCS have been sold, and may continue to be sold, to Funding for addition to master trust II.FIA is also the servicer for master trust II and is therefore responsible for servicing, managing and making collections on the credit card receivables in master trust II.FIA has delegated certain of its servicing functions to Banc of America Card Servicing Corporation (referred to as Servicing Corp.), a corporation formed under the laws of Arizona and an affiliate of FIA.Notwithstanding this or any other delegation, FIA remains obligated to service the receivables in master trust II.See “Transaction Parties—FIA and Affiliates.” Indenture Trustee The Bank of New York Mellon, a New York banking corporation, is the indenture trustee under the indenture for the notes. Under the terms of the indenture, the role of the indenture trustee is limited.See “The Indenture—Indenture Trustee.” See “Transaction Parties—The Bank of New York Mellon.” Owner Trustee Wilmington Trust Company, a Delaware banking corporation, is the owner trustee of the issuing entity.Under the terms of the trust agreement, the role of the owner trustee is limited.See “Transaction Parties—BA Credit Card Trust.” See “Transaction Parties—Wilmington Trust Company.” 9 Parties, Transferred Assets and Operating Documents 10 Series, Classes and Tranches of Notes The notes will be issued in series.Each seriesis secured by a shared security interest in the collateral certificate and the collection account.It is expected that most serieswill consist of multiple classes.A class designation determines the relative seniority for receipt of cash flows and funding of uncovered Investor Default Amounts allocated to the related seriesof notes.For example, subordinated classes of notes provide credit enhancement for senior classes of notes in the same series. Some seriesof notes will be multiple tranche series, meaning that they may have classes consisting of multiple tranches.Tranches of notes within a class may be issued on different dates and have different stated principal amounts, rates of interest, interest payment dates, expected principal payment dates, legal maturity dates and other material terms as described in the related prospectus supplement. In a multiple tranche series, the expected principal payment dates and the legal maturity dates of the senior and subordinated classes of such seriesmay be different.As such, certain subordinated tranches of notes may have expected principal payment dates and legal maturity dates earlier than some or all of the senior notes of such series.However, subordinated notes will not be repaid before their legal maturity dates, unless, after payment, the remaining subordinated notes provide the required enhancement for the senior notes.In addition, senior notes will not be issued unless, after issuance, there are enough outstanding subordinated notes to provide the required subordinated amount for the senior notes.See “The Notes—Issuances of New Series, Classes and Tranches of Notes.” BAseriesNotes The BAseriesis a multiple tranche series.Each class of notes in the BAseriesmay consist of multiple tranches.Notes of any tranche can be issued on any date so long as there is sufficient credit enhancement on that date, either in the form of outstanding subordinated notes or other forms of credit enhancement.See “The Notes—Issuances of New Series, Classes and Tranches of Notes.”The expected principal payment dates and legal maturity dates of tranches of senior and subordinated classes of the BAseriesmay be different.Therefore, subordinated notes may have expected principal payment dates and legal maturity dates earlier than some or all of the senior notes of the BAseries.Subordinated notes will generally not be paid before their legal maturity date unless, after payment, the remaining outstanding subordinated notes provide the credit enhancement required for the senior notes. In general, the subordinated notes of the BAseriesserve as credit enhancement for all of the senior notes of the BAseries, regardless of whether the subordinated notes are issued before, at the same time as, or after the senior notes of the BAseries.However, certain tranches of senior notes may not require subordination from each class of notes subordinated to it.For example, if a tranche of ClassA notes requires credit enhancement solely from Class C notes, the Class B notes will not, in that case, provide credit enhancement for that tranche of ClassA notes.The amount of credit exposure of any particular tranche of notes is a function of, among other things, the total amount of notes issued, the required subordinated amount, the amount of usage of the required subordinated amount and the amount on deposit in the senior tranches’ principal funding subaccounts. 11 This prospectus may relate to an offering of BAseriesnotes or the notes of any other seriesissued by BA Credit Card Trust.Any offering of BAseriesnotes or any other seriesof notes through this prospectus must be accompanied by a prospectus supplement. Some seriesmay not be multiple tranche series.For these series, there will be only one tranche per class and each class will generally be issued on the same date.The expected principal payment dates and legal maturity dates of the subordinated classes of such a serieswill either be the same as or later than those of the senior classes of that series. Interest Payments Each tranche of notes, other than discount notes, will bear interest from the date and at the rate set forth or as determined in the related prospectus supplement.Interest on the notes will be paid on the interest payment dates specified in the related prospectus supplement. Interest on BAseriesNotes The payment of interest on a senior class of BAseriesnotes on any payment date is senior to the payment of interest on subordinated classes of BAseriesnotes on that date.Generally, no payment of interest will be made on any Class B BAseriesnote until the required payment of interest has been made to the ClassA BAseriesnotes.Similarly, generally, no payment of interest will be made on any Class C BAseriesnote until the required payment of interest has been made to the ClassA and the Class B BAseriesnotes.However, any funds on deposit in the Class C reserve account will be available only to holders of Class C notes to cover shortfalls of interest on any interest payment date. Expected Principal Payment Date and Legal Maturity Date It is expected that the issuing entity will pay the stated principal amount of each note in one payment on that note’s expected principal payment date.The expected principal payment date of a note is generally 29 months before its legal maturity date.The legal maturity date is the date on which a note is legally required to be fully paid in accordance with its terms.The expected principal payment date and legal maturity date for a note will be specified in the related prospectus supplement. The issuing entity will be obligated to pay the stated principal amount of a note on its expected principal payment date, or upon the occurrence of an early redemption event or event of default and acceleration or other optional or mandatory redemption, only to the extent that funds are available for that purpose and only to the extent that payment is permitted by the subordination provisions of the senior notes of the same series.The remedies a noteholder may exercise following an event of default and acceleration or on the legal maturity date are described in “The Indenture—Events of Default Remedies” and “Sources of Funds to Pay the Notes—Sale of Credit Card Receivables.” Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal Liquidation Amount of Notes Each note has a stated principal amount, an outstanding dollar principal amount and a nominal liquidation amount. · Stated Principal Amount.The stated principal amount of a note is the amount that is stated on the face of the note to be payable to the holder.It can be 12 denominated in U.S. dollars or a foreign currency. · Outstanding Dollar Principal Amount.For U.S. dollar notes (other than discount notes), the outstanding dollar principal amount is the same as the initial dollar principal amount of the notes (as set forth in the applicable supplement to this prospectus), less principal payments to noteholders.For foreign currency notes, the outstanding dollar principal amount is the U.S. dollar equivalent of the initial dollar principal amount of the notes (as set forth in the related prospectus supplement), less dollar payments to derivative counterparties for principal.For discount notes, the outstanding dollar principal amount is an amount stated in, or determined by a formula described in, the related prospectus supplement. In addition, a note may have an Adjusted Outstanding Dollar Principal Amount.The Adjusted Outstanding Dollar Principal Amount is the same as the outstanding dollar principal amount, less any funds on deposit in the principal funding subaccount for that note. · Nominal Liquidation Amount.The nominal liquidation amount of a note is a U.S. dollar amount based on the outstanding dollar principal amount of the note, but after deducting: — that note’s share of reallocations of Available Principal Amounts used to pay interest on senior classes of notes or a portion of the master trust II servicing fee allocated to its series; — that note’s share of charge-offs resulting from uncovered Investor Default Amounts; and — amounts on deposit in the principal funding subaccount for that note; and adding back all reimbursements from Excess Available Funds allocated to that note of (i)reallocations of Available Principal Amounts used to pay interest on senior classes of notes or the master trust II servicing fee or (ii)charge-offs resulting from uncovered Investor Default Amounts.Excess Available Funds are Available Funds that remain after the payment of interest and other required payments for the notes. The nominal liquidation amount of a note corresponds to the portion of the investor interest of the collateral certificate that is allocated to support that note. The aggregate nominal liquidation amount of all of the notes plus the Class D Investor Interest is equal to the Investor Interest of Series 2001-D.The Investor Interest of Series 2001-D corresponds to the amount of principal receivables in master trust II that is allocated to support Series 2001-D.Anything that increases or decreases the aggregate nominal liquidation amount of the notes or the Class D Investor Interest will also increase or decrease the Investor Interest of Series 2001-D. Upon a sale of credit card receivables held by master trust II (i)following the insolvency of Funding, (ii)following an event of default and acceleration for a note, or (iii)on a note’s legal maturity date, each as described in “Sources of Funds to Pay the Notes—Sale of Credit Card Receivables,” the nominal liquidation amount of a note will be reduced to zero. For a detailed discussion of nominal liquidation amount, see “The Notes—Stated Principal Amount, Outstanding Dollar Principal Amount and Nominal Liquidation Amount—Nominal Liquidation Amount.” 13 Subordination Payment of principal of and interest on subordinated classes of notes will be subordinated to the payment of principal of and interest on senior classes of notes except to the extent provided in this prospectus and the accompanying prospectus supplement. Available Principal Amounts allocable to the notes of a seriesmay be reallocated to pay interest on senior classes of notes in that seriesor a portion of the master trust II servicing fee allocable to that series.In addition, the nominal liquidation amount of a subordinated class of notes will generally be reduced for charge-offs resulting from uncovered Investor Default Amounts prior to any reductions in the nominal liquidation amount of the senior classes of notes of the same series.While in a multiple tranche series, charge-offs from uncovered Investor Default Amounts allocable to the seriesinitially will be allocated to each tranche pro rata, these charge-offs will then be reallocated from tranches in the senior classes to tranches in the subordinated classes to the extent credit enhancement in the form of subordination is still available to such senior tranches. In addition, Available Principal Amounts are first utilized to fund targeted deposits to the principal funding subaccounts of senior classes before being applied to the principal funding subaccounts of the subordinated classes. In a multiple tranche series, subordinated notes that reach their expected principal payment date, or that have an early redemption event, event of default or other optional or mandatory redemption, will not be paid to the extent that those notes are necessary to provide the required subordination for senior classes of notes of the same series.If a tranche of subordinated notes cannot be paid because of the subordination provisions of its respective indenture supplement, prefunding of the principal funding subaccounts for the senior notes of the same serieswill begin, as described in the related prospectus supplement.After that time, the subordinated notes will be paid only to the extent that: · the principal funding subaccounts for the senior classes of notes of that seriesare prefunded in an amount such that the subordinated notes that have reached their expected principal payment date are no longer necessary to provide the required subordination; · new tranches of subordinated notes of that seriesare issued so that the subordinated notes that have reached their expected principal payment date are no longer necessary to provide the required subordination; · enough notes of senior classes of that seriesare repaid so that the subordinated notes that have reached their expected principal payment date are no longer necessary to provide the required subordination; or · the subordinated notes reach their legal maturity date. On the legal maturity date of a tranche of notes, Available Principal Amounts, if any, allocable to that tranche and proceeds from any sale of receivables will be paid to the noteholders of that tranche, even if payment would reduce the amount of available subordination below the required subordination for the senior classes of that series. 14 BAseriesCredit Enhancement Credit enhancement for the BAseriesnotes generally will be provided through subordination.If so indicated in the related prospectus supplement, additional credit enhancement for Class C BAseriesnotes will be provided by the Class C reserve account.The amount of subordination available to provide credit enhancement to any tranche of BAseriesnotes is limited to its available subordinated amount.If the available subordinated amount for any tranche of BAseriesnotes has been reduced to zero, losses that otherwise would have been reallocated to subordinated notes will be borne by that tranche of BAseriesnotes.The nominal liquidation amount of those notes will be reduced by the amount of losses allocated to those notes, and it is unlikely that those notes will receive their full payment of principal. Subordinated classes of BAseriesnotes generally will not receive interest payments on any payment date until the senior classes of BAseriesnotes have received their full interest payment on such date.Available Principal Amounts allocable to the subordinated classes of BAseriesnotes may be applied to make interest payments on the senior classes of BAseriesnotes or to pay a portion of the master trust II servicing fee allocable to the BAseries.Available Principal Amounts remaining on any payment date after any reallocations for interest on the senior classes of notes or for a portion of the master trust II servicing fee allocable to the BAserieswill be first applied to make targeted deposits to the principal funding subaccounts of senior classes of BAseriesnotes on such date before being applied to make required deposits to the principal funding subaccounts of the subordinated classes of BAseriesnotes on such date. In addition, principal payments on subordinated classes of BAseriesnotes are subject to the principal payment rules described below in “—BAseriesRequired Subordinated Amount.” BAseriesRequired Subordinated Amount In order to issue a senior class of BAseriesnotes, the required subordinated amount of subordinated notes must be outstanding and available on the issuance date.Generally, the required subordinated amount of a subordinated class of BAseriesnotes for any date is an amount equal to a stated percentage of the Adjusted Outstanding Dollar Principal Amount of the senior tranche of notes for such date.Generally, the required subordinated amount for a tranche of ClassA BAseriesnotes is equal to a stated percentage of the Adjusted Outstanding Dollar Principal Amount of that tranche of ClassA notes.Similarly, the Class B required subordinated amount of Class C notes for each tranche of Class B BAseriesnotes is equal to a percentage of its Adjusted Outstanding Dollar Principal Amount.However, the Class B required subordinated amount of Class C notes for any tranche of Class B BAseriesnotes may be adjusted to reflect its pro rata share of the portion of the Adjusted Outstanding Dollar Principal Amount of all Class B BAseriesnotes which is not providing credit enhancement to the ClassA BAseriesnotes. The required subordinated amount for any tranche of BAseriesnotes will generally be determined as depicted in the chart “BAseriesRequired Subordinated Amounts” below. For a more detailed description of how to calculate the required subordinated amount of any tranche of BAseriesnotes, see “The Notes—Required Subordinated Amount—BAseries.” 15 Limit on Repayment of All Notes You may not receive full repayment of your notes if: · the nominal liquidation amount of your notes has been reduced by charge-offs due to uncovered Investor Default Amounts or as a result of reallocations of Available Principal Amounts to pay interest on senior classes of notes or a portion of the master trust II servicing fee, and those amounts have not been reimbursed from Available Funds; or · receivables are sold (i)following the insolvency of Funding, (ii)following an event of default and acceleration or (iii)on the legal maturity date, and the proceeds from the sale of receivables, plus any available amounts on deposit in the applicable subaccounts allocable to your notes are insufficient. Sources of Funds to Pay the Notes The issuing entity will have the following sources of funds to pay principal of and interest on the notes: · Collateral Certificate.The collateral certificate is an investor certificate issued as a part of “Series2001-D” by master trust II to the issuing entity.It represents an undivided interest in master trustII.Master trust II owns primarily receivables arising in selected MasterCard, Visa and American Express revolving credit card accounts.FIA or Funding has transferred, and Funding may continue to transfer, credit card receivables to master trust II in accordance with the terms of the master trust II agreement.Both collections of principal receivables and finance charge receivables will be allocated among holders of interests in master trust II—including the collateral certificate—based generally on the investment in principal receivables of each interest in master trust II.If collections of receivables allocable to the collateral certificate are less than expected, payments of principal of and interest on the notes could be delayed or remain unpaid. At the time it was issued, the collateral certificate received an investment grade rating from at least one nationally recognized rating agency. · Derivative Agreements.Some notes may have the benefit of one or more derivative agreements, including interest rate or currency swaps, or other agreements described in “Sources of Funds to Pay the Notes—Derivative Agreements.”A description of the specific terms of each derivative agreement and each derivative counterparty will be included in the applicable prospectus supplement. · Supplemental Credit Enhancement Agreements and Supplemental Liquidity Agreements.Some notes may have the benefit of one or more additional forms of credit enhancement, referred to in this prospectus and the applicable prospectus supplement as supplemental credit enhancement agreements, such as letters of credit, cash collateral guarantees or accounts, surety bonds or insurance policies.In addition, some notes may have the benefit of one or more forms of supplemental liquidity agreements, such as a liquidity facility with various liquidity providers.Funding, FIA or an affiliate may be the provider of any supplemental credit enhancement agreement or supplemental liquidity agreement. A description of the specific terms of any supplemental credit 16 enhancement agreement or any supplemental liquidity agreement applicable to a series, class or tranche of notes and a description of the related provider will be included in the applicable prospectus supplement.See “TheNotes—General” and “Sources of Funds to Pay the Notes—Supplemental Credit Enhancement Agreements and Supplemental Liquidity Agreements” for a discussion of credit enhancement, supplemental credit enhancementagreements and supplemental liquidity agreements. · The Issuing Entity Accounts.The issuing entity will establish a collection account for the purpose of receiving collections of finance charge receivables and principal receivables and other related amounts from master trust II payable under the collateral certificate.If so specified in the prospectus supplement, the issuing entity may establish supplemental accounts for any series, class or tranche of notes. Each month, distributions on the collateral certificate will be deposited into the collection account.Those deposits will then be allocated among each seriesof notes and applied as described in the accompanying prospectus supplement. BAseriesClass C Reserve Account If indicated in the related prospectus supplement, the issuing entity will establish a Class C reserve subaccount to provide credit enhancement solely for the holders of the related tranche of Class C BAseries notes.The applicable Class C reserve subaccount will be funded as described in the related prospectus supplement. Funds on deposit in the Class C reserve subaccount for each tranche of Class C BAseriesnotes will be available to holders of those notes to cover shortfalls of interest payable on interest payment dates.Funds on deposit in the Class C reserve subaccount for each tranche of Class C BAseriesnotes will also be available to holders of those notes to cover certain shortfalls in principal.Only the holders of the related tranche of Class C BAseriesnotes will have the benefit of the related Class C reserve subaccount.See “Sources of Funds to Pay the Notes—Deposit and Application of Funds for the BAseries—Withdrawals from the Class C Reserve Account.” Flow of Funds and Application of Finance Charge and Principal Collections For a detailed description of the application of collections, see “Master Trust II—Application of Collections” and “Sources of Funds to Pay the Notes—Deposit and Application of Funds for the BAseries.” Finance charge collections and other amounts allocated to the BAseries, called BAseriesAvailable Funds, will generally be applied each month to make the payments or deposits depicted in the chart “Application of BAseriesAvailable Funds” below.See the chart “Application of Collections of Finance Charges and Principal Payments Received by FIA as Servicer of Master Trust II” below for a depiction of how finance charge collections are allocated by master trust II.For a detailed description of the application of BAseriesAvailable Funds, see “Sources of Funds to Pay the Notes—Deposit and Application of Funds for the BAseries.” Principal collections and other amounts allocated to the BAseries, called BAseriesAvailable Principal Amounts, generally will be applied each month to make the payments or deposits depicted in the chart “Application of
